USCA1 Opinion

	




        September 23, 1996      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1452                                 KEVIN ROBERT JAMES,                                Plaintiff, Appellant,                                          v.                                 ROCK WELCH, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Kevin Robert James on brief pro se.            __________________            Christopher C.  Taintor and Norman, Hanson  & Detroy  on brief for            _______________________     ________________________        appellees.                                 ____________________                                 ____________________                      Per   Curiam.      Plaintiff's  papers,   liberally                      ____________            construed, could be  read as complaining about both  the type            of   dental  treatment   supplied   (e.g.,  fillings   versus            extraction) and the delay in furnishing it.  It is clear from            plaintiff's appellate brief that  he is no longer challenging            the decision to save  his teeth rather than to  extract them,            and  plaintiff  has  instead   redirected  his  focus  on  an            allegedly  unconstitutional  delay  in furnishing  treatment.            His complaint,  however, failed   to  allege  that the  named                                                                    _____            defendants  were  responsible  for  the  delay.    In  short,            __________            plaintiff failed adequately to allege deliberate indifference            on the part of the  named defendants.  The magistrate-judge's            report alerted  plaintiff to the deficiency  in general terms            and,  effectively,  afforded  plaintiff  an   opportunity  to            supplement his pleadings.  When plaintiff's objections to the            magistrate-judge's report failed to cure the  deficiency, the            court  did  not  abuse   its  discretion  in  dismissing  the            complaint.   See Purvis v.  Ponte, 929 F.2d  822, 826-27 (1st                         ___ ________________            Cir.  1991) (upholding     1915(d) dismissal  of a  factually            inadequate complaint where plaintiff failed,  despite notice,            to remedy the omissions).                 Plaintiff   contends  he   should  have   been  afforded            discovery.  We  disagree.  Plaintiff failed  to allege enough            to warrant  discovery.  Plaintiff  claimed to have  copies of            his  medical  request slips  and  responses to  them,  yet he                                         -2-            failed to state, for  example, to whom he reported  his pain,            when, and what the response (or lack of response) was.                  Affirmed.  Loc. R. 27.1.                 ________                                         -3-